Order of the Family Court of the State of New York, County of New York, entered on or about October 16,1973, reversed, on the law and on the facts, without costs and without disbursements, and a hearing is directed on the issues of visitation and arrears. The action of the court should not have been taken without an evidentiary hearing. Such a hearing is therefore directed to be held not later than 15 days from the date of this order. Respondent’s payments will continue meanwhile. Concur — Markewieh, J. P., Murphy and Capozzoli, JJ.; Kupferman and Tilzer, JJ., dissent in part in the following memorandum by Kupferman, J.: We dissent and would confine an expedited hearing, if any, to visitation only. To the chagrin of a number of the Judges in the Family Court, the appellant has engaged in dilatory tactics since February 15, 1972 either by seeking adjournments or, e.g., obtaining an ex parte show cause order in the Supreme Court, which order was later vacated as being without merit. Although a man who is economically able to comply with the terms of his formal separation agreement, he has raised picayune objections to payments and caused needless procedures in the Family Court. To provide for an immediate hearing, when one has been set by the Family Court for January 10,1974, in order to accommodate the appellant is to provide him with a clearly undeserved preference. With respect to visitation, there would seem to be enough in the record to justify *536its denial pending the scheduled hearing, but we do not object to our colleagues attempting to provide for an earlier date if that is possible in view of the pressing business in the Family Court.